DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed 8/25/2022 have been fully considered but they are not persuasive.
Applicant argues on page 11-12 of the remarks that, “Dietzel does not explicitly or inherently teach or suggest that the generator/air turbine combination is capable of converting kinetic energy of periodic motions of trailer into electrical power.”
The Examiner respectfully disagrees, because Dietzel discloses in paragraphs 0061 and 0075 that the generators connected to the air turbines produce electrical energy. The air turbines receive air from the periodic motion of the vehicles. Vehicles are not in constant motion and are stationary at times. Therefore, Dietzel does disclose means for converting kinetic energy of periodic motions of the shipping container into electrical power.
Applicant argues on page 14-15 of the remarks that the combination of Dietzel in view of Jordan would change the principle of operation of Dietzel and therefore are not properly combinable because the principle operation of Dietzel is the generation of power from fluid flowing through a power generation system.
The Examiner respectfully disagrees, because the principle operation of Dietzel as mentioned by the Applicant is the generation of power from fluid flowing through a power generation system. Fluid flow or airflow is well known to cause vibration therefore modifying Dietzel to include means to generate power from the exisiting vibrations would not change the principle of operation of Dietzel which is the generation of power from fluid flowing through a power generation system.
Double Patenting
NOTE: The Non-Final Office Action mailed on 8/02/2022 recited claims 12 and 13 of US Patent 11,133,728. The correct claim numbers are claims 1 and 2 of US Patent 11,133,728.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 11,133,728. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1, 6, and 11 and claims 1 and 2 of U.S. Patent No. 11,133,728 both teach a machine for generating electrical power from the motion of a transport platform comprising an inductor, a magnet, and an electrical storage device. Applicant admits in paragraph 0004 of the specification that navigation systems are widely used stating, “[n]umerous such monitoring systems exist…which offers monitoring hardware and services…[t]hese services may include GPS tracking.” Therefore, the addition of a navigation system to the claims would have been obvious to one having ordinary skill in the art.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 16-18, and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 1 recitation, “the relative movement not caused by fluid flow that is translated by one or more blades into rotational motion” is new matter, unsupported by the current specification and/or the specification of the parent Application 16/231,223.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 16-18, and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recitation, “that relative movement between the magnet and the inductor caused by movement of a transport platform to which the shipping container is coupled induces electrical power, the relative movement not caused by fluid flow that is translated by one or more blades into rotational motion” is not clear because the fluid flow is relative movement caused by movement of the transport platform. The specification discloses in paragraph 0016 there are, “two major sources of energy available when a towed transport platform is in motion: airflow and wheel rotation. Lesser sources of energy include the periodic motions from vibration and swaying when in motion.” The lesser sources of energy are caused by the major sources of energy available when a towed transport platform is in motion. Vibration is caused by the airflow and wheel rotation and swaying is also caused by the airflow. There is no support in the specification for any relative movement not caused by fluid flow. Therefore, the claimed “relative movement not caused by fluid flow” contradicts the specification and the claim language that discloses the relative movement is caused by movement of a transport platform that includes airflow and wheel rotation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6, 7, 9, 19, 22, and 23 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Dietzel (US 2015/0240786).
Regarding claim 6, Dietzel discloses a monitoring system configured to monitor a shipping container (204 of Figure 2), the monitoring system comprising:
means for converting kinetic energy of periodic motions of the shipping container into electrical power when the shipping container is coupled to a moving transport platform (Para. 0061, 0075);
means for determining geolocation information of the shipping container (Para. 0166);
a processor (3902 of Figure 39) electrically coupled to the means for converting kinetic energy, the processor configured to log a set of the determined geolocation information of the shipping container;
a transmitter (3908 of Figure 39) configured to transmit at least a portion of the set of determined geolocation information to a server; and
an energy storage device (122 of Figures) coupled to the means for converting kinetic energy, the energy storage device configured to store excess electrical energy during a first time period and to provide the stored electrical energy to the monitoring system during a second time period (Para. 0007, 0131).
Regarding claim 7, Dietzel discloses wherein the shipping container comprises an intermodal container (204 of Figure 2).
Regarding claim 9, Dietzel discloses wherein the energy storage device is a battery (122 of Figures; Para. 0137).
Regarding claim 19, Dietzel discloses wherein the periodic motions comprise swaying (inherent that a towed platform would sway while the vehicle is in motion).
Regarding claim 22, Dietzel discloses wherein the means for determining geolocation information comprises a module configured to determine the geolocation information by means of a satellite-based radio navigation system (Para. 0166).
Regarding claim 23, Dietzel discloses wherein the means for determining geolocation information comprises a radio receiver configured to determine the geolocation information by means of a multilateration algorithm (Para. 0166).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dietzel (US 2015/0240786), in view of Jordan (US 2015/0337809).
Regarding claim 8, Dietzel discloses all of the elements of the current invention as mentioned above, however does not disclose wherein the periodic motions comprise vibration.
Jordan discloses wherein the periodic motions comprise vibration (Para. 0067).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to convert periodic motion that consist of vibration in the system of Dietzel into electrical energy, as taught by Jordan, the energy produced by vehicles may be sources for capturing small amounts of power for communication networks [Jordan: Para. 0067].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dietzel (US 2015/0240786), in view of Elahi (US 2008/0296904).
Regarding claim 10, Dietzel discloses all of the elements of the current invention as mentioned above, however does not disclose wherein the energy storage device (122 of Figures) is a capacitor.
Elahi discloses wherein the energy storage device is a capacitor (Para. 0045).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the energy storage device of Dietzel be a capacitor, as taught by Elahi, for storing electrical energy [Elahi: Para. 0045].
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 1 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a monitoring system configured to monitor a shipping container as recited by independent claim 1, comprising:
an inductor;
a magnet disposed such that relative movement between the magnet and the inductor caused by movement of a transport platform to which the shipping container is coupled induces electrical power, the relative movement not caused by fluid flow that is translated by one or more blades into rotational motion;
means for determining geolocation information of the shipping container;
a processor electrically coupled to the inductor, the processor configured to log a set of the determined geolocation information of the shipping container;
a transmitter configured to transmit at least a portion of the set of determined geolocation information to a server; and
an energy storage device coupled to the inductor, the energy storage device configured to store excess electrical energy during a first time period and to provide the stored electrical energy to the monitoring system during a second time period.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248. The examiner can normally be reached M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charles Reid Jr./Primary Examiner, Art Unit 2832